United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 16-2604
                          ___________________________

                                   Frederick P. Davis,

                          lllllllllllllllllllll Plaintiff - Appellant

                                              v.

   Sandra Boylan, Correctional Officer, individually and in her official capacity;
    Doris Brooks, Librarian, individually and official capacity; Gayle Ellerbeck,
Correctional Officer, individually and official capacity; Aaron Evans, Correctional
     Sergeant, individually and official capacity; Melanie Hinkle, Caseworker,
  individually and official capacity; John Jomp, Correctional Officer, individually
    and official capacity; Kerry Klein, Function Unit Manager, individually and
    official capacity; Lori Langley, Education Director, individually and official
    capacity; Teri Lawson, Assistant Warden, individually and official capacity;
     Stanley G. Lucas, Caseworker, individually and official capacity; Shannon
 McCarty, PPS III Supervisor for Maintenance, individually and official capacity;
Melba Miller, Librarian, individually and official capacity; Dale Phillips, Function
    Unit Manager, individually and official capacity; Claire Stadt, Caseworker,
individually and official capacity; Troy Steele, Warden, individually and official capacity

                        lllllllllllllllllllll Defendants - Appellees
                                         ____________

                      Appeal from United States District Court
                    for the Eastern District of Missouri - St. Louis
                                    ____________

                             Submitted: November 4, 2016
                               Filed: November 8, 2016
                                    [Unpublished]
                                    ____________
Before WOLLMAN, GRUENDER, and BENTON, Circuit Judges.
                       ____________

PER CURIAM.

       Missouri inmate Frederick Davis appeals the district court’s dismissal of his
42 U.S.C. § 1983 pro se complaint. Having jurisdiction under 28 U.S.C. § 1291, this
court grants Davis leave to proceed in forma pauperis (IFP), affirms in part, reverses
in part, and remands for further proceedings.

       Much of the complaint was subject to dismissal for failure to state a claim.
Davis’s complaint was long, detailed, and named numerous defendants. However,
the details were related to the incidents out of which his claims arose, and the claims
were clearly stated, easily understood, and sufficiently placed each defendant on
notice of the nature of the claims against him. See Fed. R. Civ. P 8(d)(1) (each
allegation made in pleading must be simple, concise, and direct); Jones v. Pollard-
Buckingham, 348 F.3d 1072, 1072 (8th Cir. 2003) (13-page handwritten narrative
complaint did not violate Rule 8, as it still clearly identified how each defendant was
involved in allegedly unconstitutional conduct); Oglala Sioux Tribe of Indians v.
Andus, 603 F.2d 707, 714 (8th Cir. 1979) (purpose of Rule 8 pleading requirements
is to give opposing party fair notice of nature, basis, or grounds of complaint); see
also Haines v. Kerner, 404 U.S. 519 (1972) (per curiam) (pro se complaints entitled
to liberal construction). In addition, Davis substantially shortened the complaint in
an effort to comply with the court’s directive. Cf. Mangan, 848 F.2d at 911 (plaintiff
filed duplicative complaints, each hundreds of pages; amended complaint was
dismissed with prejudice due to “deliberate” failure to comply with Rule 8).

      Davis did successfully state a claim that, in retaliation for his complaints and
grievances: (1) Jomp issued a conduct violation report, see Lewis v. Jacks, 486 F.3d
1025, 1028-29 (8th Cir. 2007) (filing grievance is protected First Amendment


                                         -2-
activity); Dixon v. Brown, 38 F.3d 379, 379 (8th Cir. 1994) (filing disciplinary charge
is actionable under § 1983 if done in retaliation for inmate filing grievance); (2)
Ellerbeck, Hinkle, Jomp, Lucas, and Stadt transferred him to a cell in unit 1 housing
with conditions that threatened his health, see Spencer v. Jackson Cnty. Mo., 738 F.3d
907, 911-12 (8th Cir. 2013) (housing module transfer was adverse action for the
purpose of retaliation claim because new module housed younger and more violent
offenders); and (3) Steele threatened to limit his access to the grievance process, see
Burgess v. Moore, 39 F.3d 216, 218 (8th Cir. 1994) (threat is sufficient injury if made
in retaliation for filing grievances).

       This court concludes that the district court abused its discretion in dismissing
under Fed. R. Civ. P. 8(a)(2). See Mangan v. Weinberger, 848 F.2d 909, 911 (8th Cir.
1988) (abuse-of-discretion review). The judgment is vacated as to the retaliation
claims against defendants Ellerbeck, Hinkle, Jomp, Lucas, Stadt, and Steele. Because
we are reversing the dismissal of federal claims, we also vacate the dismissal of the
state-law defamation claim against Jomp. See 28 U.S.C. § 1367(a) (supplemental
jurisdiction over state claims). The judgment is affirmed in all other respects.

      The case is remanded for further proceedings in accordance with this opinion.
                      ______________________________




                                         -3-